COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-368-CV


HAMILTON EHIMIKA                                                 APPELLANT

                                              V.

COLONIAL GRAND AT BEAR CREEK                                       APPELLEE

                                           ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                           ----------

      On January 30, 2008 and February 27, 2008, we notified appellant that

the trial court clerk responsible for preparing the record in this appeal had

informed this court that arrangements had not been made to pay for the clerk’s

record as required by Texas Rule of Appellate Procedure 35.3(a)(2). T EX. R.

A PP. P. 35.3(a)(2).     We stated we would dismiss the appeal for want of

prosecution unless appellant, within the designated time, made arrangements


      1
          … See T EX. R. A PP. P. 47.4.
to pay for the clerk’s record and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for

want of prosecution.    Accordingly, we dismiss the appeal. See T EX. R. A PP.

P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.




                                                 PER CURIAM




PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: March 20, 2008